THEA~TORNEY                  GENERAL
                  OF            XAS




                    April 10, 1962



Honorable Earl C. Fitts   Opinion No. W-1304
County Attorney
Montague County           Re:   Whether witness fees
Montague, Texas                 may be paid to wit-
                                nesses who reside in
                                the county where a
                                felony is tried,
Dear Mr. Fltts:
       Your request for an opinion on the above question
is as follows:
          "Is there any provision in the law
       for payment of fees to witnesses in
       felony cases that live in the county?"

       "The right of witnesses to receive compensation
for their attendance is statutory and they are entitled
to such fees only as the statutes provide." 44 Tex.Jur.
981.
       In Attorney General's Opinion o-1567 there is the
following language: "The State does not pay the fees of
witnesses within the county in felony cases." Also'from
Attorney General's Opinion No. 0-6456 we quote: "There
is no provision for payment of fees in felony cases to
witnesses who reside in the county of trial.

       It is therefore our opinion that there is no pro-
vision in the law for payment of fees in felony cases
to witnesses who live in the county.

                    SUMMARY

          There is no statutory authority for
Honorable Earl C. Fitts      Page 2   Opinion No. Ww-1304


         payment of fees in felony cases to
         witnesses who reside in the county of
         trial.
                            Yours very truly,
                            WILL WILSON
                            Attorney General of Texas


                            BY J-b.dJdL
                               Irwin R. Saimanson
                               Assistant Attorney General
1RS:sh
APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
William Hemphill
Jack Price
Bill Allen
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.